Citation Nr: 0740975	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-27 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased compensable rating for scar, 
status post laceration of right foot.  

2.  Entitlement to an increased rating, in excess of 10 
percent, for sebaceous cyst, right axilla.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to July 1992.

These matters come to the Board of Veterans' Appeals (Board) 
from a January 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia which 
increased the disability evaluation for a sebaceous cyst at 
the right axilla to 10 percent; and denied a compensable 
rating for a right foot laceration scar.

In November 2007, the veteran appeared and testified before 
the undersigned in Atlanta, Georgia.  A copy of the hearing 
transcript is included with the claims files.

At the aforementioned hearing the veteran offered testimony 
as to multiple sebaceous cysts involving most of his body.  
In particular he testified to several perianal cysts.  The 
veteran is currently only  service connected for a sebaceous 
cyst at the right axilla.  Service connection for 
folliculitis of the perianal area was denied in a final 
rating decision in August 1998.  As such, the rating assigned 
for cysts is limited to the right axilla.  The claim of 
entitlement to service connection for perianal cysts is, 
however, not before the Board but it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.   The veteran's right foot scar is not objectively 
manifested by pain on palpation, limitation of right foot 
function, underlying adherence, or instability, and does not 
cover an area of more than 6 square inches, or an exposed 
area.   

2.  The veteran's sebaceous cyst at the right axilla affects 
no more than 5 percent of the service connected body area,  
no exposed areas are affected, and intermittent systemic 
therapy or other immunosuppressive drugs is not required for 
treatment.    


CONCLUSION OF LAW

1.  The criteria for a compensable evaluation for scar, 
status post laceration of the right foot have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 
7804 (2007).

2.  The criteria for a disability evaluation in excess of the 
currently assigned 10 percent rating for sebaceous cyst, 
right axilla have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.118, 
Diagnostic Code 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in July 2003 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While notice was not provided 
explaining how an effective date is assigned any questions 
regarding that matter are moot in light of the decisions 
reached below.  While the appellant may not have received 
full notice prior to the initial decision, after pertinent 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the claim was readjudicated.  The claimant was provided 
the opportunity to present pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

Criteria

The veteran alleges that the severity of his service-
connected sebaceous cyst at the right axilla, and status post 
right foot laceration scar each warrant a higher disability 
rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet.App. 55 
(1994). Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent 
rating is warranted for superficial scars that are painful on 
examination.  For a scar that is not on the head, face, or 
neck a 10 percent rating is provided for a deep scar or one 
causing limitation of motion which covers an area exceeding 6 
square inches or 39 square centimeters.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2007). 

For a scar that is not on the head, face, or neck a 10 
percent rating is provided for a superficial scar not causing 
limitation of motion which covers an area of 144 square 
inches (929 square centimeters) or greater; and for a 
superficial and unstable scar. 38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7803 (2007).

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 10 percent 
disability rating is warranted if dermatitis or eczema 
affects at least 5 percent, but less than 20 percent, of the 
entire body; or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.   38 C.F.R. § 4.118, Diagnostic 
Code 7806.
 
A 30 percent rating is warranted where dermatitis or eczema 
affects 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or when systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.   Id.

The provisions of 38 C.F.R. § 4.118 provide higher ratings if 
the scar is shown to limit the function of the part affected. 

Background

At an April 1998 VA examination, the veteran reported a skin 
rash with a lot of cysts on his arms and buttocks which 
reportedly began in 1991.  He had last received treatment for 
his skin condition in 1994 with antibiotics.  The examiner 
noted no dermatitis or localized tenderness.  In pertinent 
part a healed small remnant of folliculitis in the right 
axilla was noted. The diagnosis was small residuals of 
folliculitis with scar tissue in the right axilla which was 
welled healed, non-infected, nontender and asymptomatic. 

At a December 2003 VA fee-based examination, the veteran 
denied any problems with the scar, status post laceration, 
right foot. The examiner noted a level scar on the right foot 
dorsal surface measuring about 2.0 x 3.0 cm with 
disfigurement, keloid formation, hyperpigmentation, and 
abnormal texture of less than 6 square inches. There was no 
tenderness, ulceration, instability, adherence, tissue loss, 
hypopigmentation or limitation of motion.  
 
Regarding the sebaceous cyst at the right axilla, the veteran 
reported constant exudation, itching, crusting, large knots, 
pain, and fevers.  He claimed an inability to raise his arm.  
The examiner noted no ulcerations, exfoliation, crusting, 
tissue loss, induration, inflexibility, hypopigmentation, 
hyperpigmentation or limitation of motion in the right axilla 
area.  The skin lesion area was 5 percent relative to the 
whole body and was not exposed.  The skin lesions were not 
associated with systemic disease and did not manifest in 
connection with a nervous condition.  The examiner noted no 
changes in the previous diagnoses of the scar, right foot or 
the sebaceous cyst, right axilla.

Analysis

I.  Right foot scar

The veteran's surgical scar, laceration, right foot is rated 
as noncompensably disabling under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.

The examiner in December 2003 noted that the  right foot scar 
measured less than 6 square inches. There was no tenderness, 
ulceration, instability, adherence, tissue loss, 
hypopigmentation or limitation of motion.  During the course 
of the appellate term no evidence of an objectively painful 
foot scar, a deep scar, a scar causing a limitation of foot 
motion covering six square inches, or a scar covering an area 
of 144 square inches has been presented.  As such the 
evidence shows that a compensable rating for the right 
foot status post laceration is not warranted under the 
criteria set forth above.


II.  Sebaceous cyst of the right axilla 

The veteran's sebaceous cyst of the right axilla has been, by 
analogy, evaluated as 10 percent disabling under 38 C.F.R. § 
4.118, Diagnostic Code 7806. See 38 C.F.R. § 4.20 [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous]. 

In this case, a review of the April 1998 and December 2003 VA 
examinations as well as VA and private treatment records 
dated from 1995, reveals no evidence that pathology caused by 
the veteran's sebaceous cyst of the right axilla includes 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  The evidence also does not reveal that right 
axilla cyst pathology has ever affected 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas.  There 
also is no evidence that the disorder has required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs has ever been required for a total duration of six 
weeks or more, but not constantly, during a 12-month period.  

Finally, the evidence of record does not show any functional 
impairment due to sebaceous cyst of the right axilla.  
Indeed, both VA examinations found that the appellant's right 
axilla area was asymptomatic without any lesions or rashes.  
Therefore, an increased rating is not denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to an increased compensable rating for a right 
foot, status post laceration scar is denied.  

Entitlement to an increased rating, in excess of 10 percent, 
for sebaceous cyst of the right axilla is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


